DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Disposition of Claims
Claims 1-22 are pending in the instant application. No claims have been cancelled.  No claims have been added.  Claims 1, 14, 16, and 18 have been amended.  The rejection of the pending claims is hereby made final.



Response to Remarks
103
Applicant’s arguments have been considered by the examiner, and are found to be moot view of the grounds of rejection presented below.  Further, as cited in the previous action, the examiner first submit that the invention as claimed relies 
[0029] ML model 118 may include any suitable model(s), including a machine learning model, an artificial neural network (e.g., a feed-forward neural network), a statistical model {e.g., a Bayesian model), etc. ML model 118 may process input, such as raw input from input device 126. Input may include any suitable machine-readable input, such as integers and strings, or more complex data {e.g., objects in an object oriented programming language). As discussed above, user device 102 may receive ML model 118 via network 106 from, for example, server device 104. In some embodiments, ML model 118 may be trained by CPU 110 executing instructions in program storage 114, without accessing network 106.
[0032] Variables may be determined by trained ML model 118 or a model stored in program storage 134, and variables may be stored in model data 162, in association with customer data 160, or product data {e.g., pricing variables may be linked to available product inventory). [0033] Model training module 150 may further include spending patterns module 152, in some embodiments. Spending patterns module 152 may be a machine learning or other model configured to quantify past spending, such as over a time interval {e.g., three months) with respect to one or more consumers. For example, spending patterns module 152 may be an artificial neural network trained to quantify average purchases, and to predict future purchases based on the past spending of a pool of similar consumers. Such a neural network may be trained using labeled data; i.e., data in which information pertaining to a group of users is explicitly linked to a respective set of purchases made by the group of users. The trained neural network may then receive 9 PATENT APPLICATION Attorney Docket No. 32725/52617 an unrelated consumer’s past spending history, and based on analyzing the consumer’s purchases of bread and other items, determine that the consumer will purchase, for example, three loaves of bread in the following month. Alternatively, spending patterns module 152 may generate a model detect spending patterns, or trends, among a cohort of consumers. Such a model may be used to predict the likely expenditures of another consumer, absent any information about the consumer. For example, spending patterns module 152 may determine that consumer spending habits have increased 10% month-over-month from October to November with respect to all shoppers at a given grocery. Spending patterns module 152 may then predict that the purchases made by any consumer frequenting the same grocery will be 10% higher as of November 1. It should be appreciated that the foregoing are intended to be simple examples, for illustrative purposes, and that more complex spending pattern models are envisioned. Modules other than spending patterns module 152 may be used, in some embodiments.
[0036] Modules in model training module 150 (e.g., spending patterns module 152 and future profits module 154) may utilize customer data 160, which may be an electronic database or other suitable repository of information describing customers {e.g., demographic information linked to spending information). In some embodiments, a purchase may be linked to a user by an email, credit card, authenticated web session, or other means. The user’s information may be retrieved from customer data 160 in real-time at the point of sale, or in advance. Model training module 150 and its submodules may also use model data 162, which may be an electronic database storing trained models, as well as data used to train and operate such models, and data produced during the operation of such models.
The examiner submits that the primary reference Reisman discloses systems and methods for enabling feedback dependent transactions, wherein machine learning is performed on historical purchase data (see at least paragraph [0005] to Reisman).  The examiner submits that Reisman et al clearly discloses the use of historical purchase data and other data related to consumer transactions to determine product pricing:
[0147] The same kind of information noted just above, for offers and buying, can optionally be made available at the time of price-setting and/or at other times. [0148] FP payment history data and usage in merchandising [0149] FP merchandising can optionally be based on very rich analysis of a very wide range of multifactor data, as described in this section and elsewhere below. [0150] FP price history can optionally be analyzed by individual buyer/user and across buyer/users, by product and product segment or category, and buyer/user groups can optionally be segmented by various criteria. 
[0151] FP price history can optionally be analyzed with respect to other factors usable for merchandising, including demographic and/or psychographic data and/or location data, shopping history (in terms of both browsing and purchases), potentially including full clickstream data, environmental and/or shopping context data, psychometric data such as fMRI, EEG, eye movement, sweat, pulse, etc., recommender system data (which might facilitate more accurate prediction of a consumer's value/pricing decision), social graph-related data, other kinds of reputation data and/or reputation systems, and/or any other current and/or future forms of data relevant to merchandising.   
At least paragraph [0153] explicitly discloses “applying predictive analytics to FP price history and/or the other kinds of data suggested. Aspects of predictive analytics that can be useful include, without limitation, predictive models, descriptive models, and decision models... machine learning techniques, artificial intelligence, neural networks, fuzzy logic, and/or the like…”  The examiner submits that the primary reference shows using machine learning techniques to determine product pricing and selection for presentation to a user.  Reisman does not explicitly disclose using said machine learning technique to provide payment options at checkout, which is why secondary reference Schreiner was brought in.  Schreiner, similar to Reisman, uses information related to a customer to present information to a (see at least paragraphs [0033]-[0036] to  Schreiner):
[0033] FIG. 4 is a flowchart of the method showing additional process blocks that can be performed by the payment method service. In process block 410, the payment method service can apply business rules associated with each payment method. Furthermore, additional information can be displayed on the client device, so that the user can make informed decisions about which payment method to use. For example, an adjusted price can be displayed taking into account the original price plus any discounts or surcharges associated with a particular payment method. An available balance associated with a payment method can also be disclosed, as well as tax implications. If desired, information can be displayed indicating that a payment method is unavailable and why it is unavailable. For example, payment methods being unavailable depend on business rules associated with the payment method and can include that the price is over a specific threshold, there is an unsupported price point, the purchase is not valid for a specific company, or the purchase is not supported by the payment processor in the user's locale. Other business rules can also be applied and depend on the particular payment method. Process block 412 shows that additional process flow can also be requested to be completed by the user in order to finish the transaction. For example, the user can be required to complete a data schema provided by the selected payment method, and/or the user can be required to accept certain conditions. In any event, the process flow can be updated and modified without the need to update the client device itself, as the process flow is controlled by the payment method service located on a server computer. 
[0034] FIG. 5 shows another flowchart of an embodiment, wherein a plurality of candidate payment options are listed together with at least one adjusted price. In process block 510, a user identification and a purchase price are transmitted to a third-party payment method service. Generally, the transmission is from a client device to a server computer through a network connection, such as the Internet. The payment method service is termed "third-party" because it can be independently controlled and separate from a service that supplied the purchase price to the client device. For example, the purchase price can be supplied from a catalog server that is different from a server associated with the payment method 
[0035] Turning briefly to FIG. 9, an example display 900 with a list of candidate payment methods 910, 912, 914, and 916 is shown. The candidate payment method of Bank of America.RTM. is shown having an "adjusted price" of $10.50, whereas Citibank.RTM. has an adjusted price of $9.50. Thus, different payment options can have different adjusted prices based on surcharges and discounts. Other parameters associated with business rules of the particular payment method can also be displayed, such as "credit", listed together with payment method 910, and "$10 available balance" listed together with payment method 914. 
[0036] FIG. 6 shows another aspect of the payment method service wherein additional information is needed from the user in order to complete the transaction. In process block 610, a selection is received for one of the candidate payment methods. Thus, after being presented with a list of payment options, the user selected the desired payment method.
User identification information is used by the system to search database 726 to determine which payment methods may be made available to a consumer, including discounts that may be available for said payment method (see at least paragraph [0037] to Schreiner) wherein business rules may be applied to include or exclude options to show consumers potentially available options (see at least paragraph [0039] to Schreiner), wherein the most economical or preferred payment method or methods may be presented to a user (see at least paragraph [0049] to Schreiner “For example, the client can mark a Payment Method as unavailable for this purchase, mark a Payment method as preferred for this purchase (e.g., the most economical), adjust (surcharge or discount) the price of purchase, and display the adjusted price to the user before purchase, if a specific purchase method is used, or if additional tax liabilities are calculated, or re-order payment methods in the UI presented to the user”). It clear that the combination of the applied prior art references Reisman and Schreiner would provide for a system and method that uses data associated with a user to present item pricing information as well as payment checkout options to a customer based on information related to a consumer stored in a database.  Both references employ rules applied to data stored in a database to determine options to present to a user at a point of sale during and at the end of a point of sale transaction.  Smith et al was applied as a secondary reference which taught machine learning to determine questions to present to a user (see at least paragraph [0014] to Smith et al) based on at least historical data (see at least paragraph [0132] to Smith et al “Internal or external sources of data available to the algorithm(s) can be realtime or historical… External sources can be any of but not limited to: purchase information such as item, sku or price; loyalty information such as historical purchase activity; loyalty information such as demographics; weather conditions such as temperature, cloud cover or humidity; weather forecasting; foot traffic data; and sale or advertising information”). It is clear to the examiner that the applied prior art reference Smith et al uses historical purchase data along with other information associated with a user to generate specific questions (e.g. data) for presentation to a user on an interface.  Schreiner and Reisman, in combination, disclose the use of data to present candidate payment data to a user via a user interface.  The examiner submits that the machine learning of consumer data as taught by Smith does not need to explicitly disclose wherein checkout data is produced, because that is taught within the previously applied reference Schreiner. The examiner submits that, in response to applicant's arguments against In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner submits that the applied prior art reference Schreiner et al discloses a payment processing system and method further comprising “a plurality of candidate payment options are listed together with at least one adjusted price. In process block 510, a user identification and a purchase price are transmitted to a third-party payment method service... The third-party payment method service can use the user identification to access a database in order to determine the payment options available for the client device. Thus, the same available payment options are not shown to every user. Instead, the payment options are user specific.” (see at least paragraph [0034] to Schreiner et al).  The examiner submits that the applied prior art reference Schreiner at clearly shows the generation of checkout payment candidate options and the prices associated with each candidate payment method.  The examiner further submits that the term “dynamic” as recited in the pending claims merely requires that the options be presented to a user at the time of consumer purchase (i.e. in real time with respect to the entire transaction or a portion thereof (see at least paragraphs [0024] and [0030] of Applicant’s specification).  It is clear to one of ordinary skill that the implementation of the machine learning algorithm as taught by Smith et al within the disclosure of Schreiner and Reisman et al, in combination obviate the limitation as recited in at least claim 1.  For the reasoning provided above, the rejection of the pending claims is hereby maintained and made final.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Reisman (US 2011/0295722) in view of Schreiner et al (US 2013/0297452), further in view of Smith et al (US 2015/01788742).

Regarding claim 1, the prior art discloses:
A computer-implemented method of improving the profitability of a sale, the method comprising:
receiving an order inquiry and user data at a server device, wherein the order inquiry includes at least one product of interest (see paragraph [0048]); and
storing the trained machine learning model in a model data electronic database (see at least paragraph [0076] to Reisman et al).
Reisman does not appear to explicitly disclose analyzing the order inquiry and user data using the trained machine learning model to generate checkout options, including at least an economizer price with respect to the product of interest and a credit card price with respect to the product of interest,
 the economizer selection including at least one determinate price with respect to the at least one product of interest; and
in response to the economizer selection, one or both of (i) initiating a withdrawal of funds from a first ledger, and (ii) initiating a deposit of funds into a second ledger.
	However, Schreiner et al discloses a payment processing system and method for client devices, further comprising:
analyzing the order inquiry and user data using the trained machine learning model to generate checkout options, including at least an economizer price with respect to the product of interest and a credit card price with respect to the product of interest (see at least paragraph [0034] to Schreiner et al “The payment method service is termed "third-party" because it can be independently controlled and separate from a service that supplied the purchase price to the client device. For example, the purchase price can be supplied from a catalog server that is different from a server associated with the payment method service. The third-party payment method service can use the user identification to access a database in order to determine the payment options available for the client device. Thus, the same available payment options are not shown to every user. Instead, the payment options are user specific. In process block 512, the client device receives, from the third-party payment method service, information needed for generating a list of candidate payment methods available. The received information can be the list itself, or various parameters needed to generate the list. In process block 514, the list of candidate payment methods can be displayed together with at least one adjusted price associated with a candidate payment method. To provide a simple example of the different options, assume the price of an item is $10.00. If the payment method has a surcharge of $2.00, either the third-party payment method service can transmit to the client the total price of $12.00 or it can transmit only the price adjustment of $2.00 and the client device can add the base price to the adjustment to determine the total price”).
transmitting the checkout options to a user device (see at least paragraph [0035] to Schreiner et al), and receiving, via an input device of the user device, [wherein] an economizer selection the economizer selection including at least one determinate price with respect to the at least one product of interest (see at least paragraphs 0034-0036] to Schreiner et al); and
in response to the economizer selection, one or both of (i) initiating a withdrawal of funds from a first ledger, and (ii) initiating a deposit of funds into a second ledger (see at least paragraph [0038] to Schreiner et al “The selected payment method server is then used to step the user through the desired steps to acquire all of the information to complete the purchase”).
	Reiner and Schreiner et al, in combination, do not appear to explicitly disclose training, by the server device, a machine learning model by analyzing labeled data including historical purchase data.
	However, Smith et al discloses a system and method for the facilitation of real time customer engagement through managed devices, further comprising training, by the server device, a machine learning model by analyzing labeled data including historical purchase data (see at least paragraph [0132] to Smith et al “The initial list of questions and order along with options displayed are considered a training set for the machine learning technology contained in system 10 and/or analytics engine 107 at which point questions will be re-ordered… system 10 may alter content without direction from a manager or administrator. Internal or external sources of data available to the algorithm(s) can be realtime or historical. Internal sources can be any of but not limited to: customer ratings; responses by the customer to previous questions; responses by other shoppers to the same or similar questions; data specific to the device, data specific to the device group; and data specific to the Business Tier. External sources can be any of but not limited to: purchase information such as item, sku or price; loyalty information such as historical purchase activity”).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method for enabling feedback dependent transactions as taught by Reisman to include the system and method of dynamically determining payment prices associated with payment methods, as disclosed by Schreiner et al, further including the machine learning component as taught by Smith et al, in order to enable a user to make a more informed decision about the cost associated with a plurality of payment methods before effectuating a purchase transaction, because so doing could have been readily and easily implemented by one of ordinary skill in the art with a reasonable expectation of success.

Regarding claim 2, the prior art discloses:
The computer-implemented method of claim 1.	However, Reiner and Schreiner et al, in combination, do not appear to explicitly disclose wherein analyzing the order inquiry and user data using the trained machine learning model to generate checkout options includes optimizing future seller profits from consumers.
	However, Smith et al discloses a system and method for customer engagement, wherein analyzing the order inquiry and user data using the trained machine learning model to generate checkout options includes optimizing future seller profits from consumers (see at least paragraph [0132] “training set for the machine learning technology contained in system 10 and/or analytics engine 107 at which point questions will be re-ordered, included or excluded and options will be re-ordered, included or excluded. In this manner, system 10 may alter content without direction from a manager or administrator. Internal or external sources of data available to the algorithm(s) can be realtime or historical. Internal sources can be any of but not limited to: customer ratings; responses by the customer to previous questions; responses by other shoppers to the same or similar questions; data specific to the device, data specific to the device group; and data specific to the Business Tier. External sources can be any of but not limited to: purchase information such as item, sku or price; loyalty information such as historical purchase activity”).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method for enabling feedback dependent transactions as taught by Reisman to include the system and method of dynamically determining payment prices associated with payment methods, as disclosed by Schreiner et al, further including the machine learning component as taught by Smith et al, in order to enable a user to make a more informed decision about the cost associated with a plurality of payment methods before effectuating a purchase transaction, because so doing could have been readily and easily implemented by one of ordinary skill in the art with a reasonable expectation of success.

Regarding claim 3, the prior art discloses:
The computer-implemented method of claim 1, wherein optimizing future seller profits from consumers includes one or both of (i) setting a discounted price corresponding to the at least one product of interest which is lower than a credit card price and (ii) setting a credit limit applicable to a payment method operated by the seller which avoids credit card usage (see at least paragraph [0035], to Schreiner et al).

Regarding claim 4, the prior art discloses:
The computer-implemented method of claim 3, wherein the at least one product of interest is a first product of interest, and analyzing the order inquiry and user data includes determining a second product of interest and a second discounted price corresponding to the second product of interest, and (see paragraphs [0089-0090]). However, Reiner and Schreiner et al, in combination, do not appear to explicitly disclose using the trained machine learning model to generate checkout options.
	However, Smith et al discloses a system and method for the facilitation of real time customer engagement through managed devices, using the trained machine learning model to generate checkout options (see at least paragraph [0132] to Smith et al “The initial list of questions and order along with options displayed are considered a training set for the machine learning technology contained in system 10 and/or analytics engine 107 at which point questions will be re-ordered… system 10 may alter content without direction from a manager or administrator. Internal or external sources of data available to the algorithm(s) can be realtime or historical. Internal sources can be any of but not limited to: customer ratings; responses by the customer to previous questions; responses by other shoppers to the same or similar questions; data specific to the device, data specific to the device group; and data specific to the Business Tier. External sources can be any of but not limited to: purchase information such as item, sku or price; loyalty information such as historical purchase activity”).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method for enabling feedback dependent transactions as taught by Reisman to include the system and method of dynamically determining payment prices associated with payment methods, as disclosed by Schreiner et al, further including the machine learning component as taught by Smith et al, in order to enable a user to make a more informed decision about the cost associated with a plurality of payment methods before effectuating a purchase transaction, because so doing could have been readily and easily implemented by one of ordinary skill in the art with a reasonable expectation of success.

Regarding claim 5, the prior art discloses:
The computer-implemented method of claim 1, wherein the user device is integral to a point-of-sale cashiering system in a physical store (see paragraph [0300]).

Regarding claim 6, the prior art discloses:
The computer-implemented method of claim 1, wherein the user device is a mobile computing device of the user (see paragraph [0272]).

Regarding claim 7, the prior art discloses:
The computer-implemented method of claim 1, further comprising:
displaying, in the user device, a checkout screen including the credit card price and the economizer price (see paragraph [0091]).

Regarding claim 8, the prior art discloses:
The computer-implemented method of claim 1, wherein the machine learning model comprises an artificial neural network (see paragraph [0153]).

Regarding claim 9, the prior art discloses:
The computer-implemented method of claim 1, wherein the server device is the user device (see paragraph [0087]).

Regarding claim 10, the prior art discloses:
(see paragraph [0092]).

Regarding claim 11, the prior art discloses:
The computer-implemented method of claim 1, wherein one or both of (i) the first ledger corresponds to a cryptocurrency address and (ii) the second ledger corresponds to a cryptocurrency address (see paragraph [0077]).

Regarding claim 12, the prior art discloses:
The computer-implemented method of claim 1, wherein one or both of (i) a merchant is a legal owner of the first ledger, and (ii) a merchant is a legal owner of the second ledger (see paragraph [0291]).

Regarding claim 13, the prior art discloses:
The computer-implemented method of claim 1, wherein the economizer selection includes a partial credit card selection, and further comprising:
calculating a pro-rata credit card payment amount,
in response to the partial credit card selection, one or both of (i) transmitting a withdrawal request to a credit card account, the funds from the credit card account corresponding to the pro-rata credit card payment amount; and
transmitting a request to credit at least some of the funds from the credit card account into the second ledger (see paragraphs [0163]-[0176]).

Regarding claim 14, the prior art discloses:
A computer-implemented method of improving liquidity, the method comprising:
training, in a server device, a machine learning model by analyzing one or more of (i) consumer characteristics, storing the trained machine learning model in a model data electronic database (see at least paragraph [0076] to Reisman et al) (ii) past spending patterns, or (iii) the composition of products being purchased, each with respect to a user (see at least paragraphs [0039 and 0049] to Schreiner et al),
forecasting, using the trained machine learning model, future purchases of the user; and
determining, using at least the forecasted future purchases of the user, one or both of (i) a credit card price with respect to the product and an economizer price with respect to the product, and (ii) an economizer credit limit, to optimize profit from the user(see paragraph [0231] to Reisman “With the proposed methods, the cyclic, recursive nature of FP offers, sales, feedback and more offers might effectively yield a significant degree of price setting power to the seller over time, indirectly, even though the buyer has the price setting power for individual offers once they are extended to the buyer. The seller effectively has a basis to predict what a buyer is likely to pay, and the power to tailor offers to that buyer to match the expected price”).

Regarding claim 15, the prior art discloses:
The computer-implemented method of claim 14, further comprising:
displaying an update screen including the credit card price and the economizer price (see at least Figure 2A).

Regarding claim 16, the prior art discloses:

transmitting, to a server device via a computer network, a request including an indication of at least one product of interest,
retrieving, from a model data electronic database, a trained machine learning model (see at least paragraph [0076] to Reisman et al).
analyzing, using a trained neural network, at least the indication of at least one product of interest to identify an economizer price and an economizer credit limit,
transmitting the economizer price, a credit card price, and the economizer credit limit, to the user device via a user device; and
displaying, in the graphical user interface, the economizer price, the economizer credit limit, and the credit card price (see at least Figure 2B).

Regarding claim 17, the prior art discloses:
The computer-implemented method of claim 16, further comprising: displaying a periodic update screen including a credit card price and an economizer price (see at least Figure 2B).

Regarding claim 18, the prior art discloses:
A computer system comprising: one or more processors; and
one or more memories storing instructions which, when executed by the one or more processors, cause the computing system to:
receive an order inquiry and data of the user at a server device, wherein the order inquiry includes at least one product of interest,
one or both of (i) a discounted price corresponding to the product of interest, wherein the discounted price is lower than a credit card price corresponding to the product of interest, and (ii) a credit limit 
receive, via an input device of the user device, an economizer selection, wherein the economizer selection circumvents credit card usage; and
storing the trained machine learning model in a model data electronic database (see at least paragraph [0076] to Reisman et al).
in response to the economizer selection, one or both of (i) initiate a withdrawal of funds from a first ledger, and (ii) initiate a deposit of funds into a second ledger (see at least paragraph [0153-0160]).
Reiner and Schreiner et al, in combination, do not appear to explicitly disclose train[ing], in the server device, a machine learning model by analyzing labeled data including historical purchase data, analyze the data of the user and at least one product of interest using the trained machine learning model to generate data.
	However, Smith et al discloses a real time offer and price adjustment system and method for presentation to mobile devices,  further comprising train[ing], in the server device, a machine learning model by analyzing labeled data including historical purchase data, analyze the data of the user and at least one product of interest using the trained machine learning model to generate data (see at least paragraph [0132] to Smith et al “The initial list of questions and order along with options displayed are considered a training set for the machine learning technology contained in system 10 and/or analytics engine 107 at which point questions will be re-ordered… system 10 may alter content without direction from a manager or administrator. Internal or external sources of data available to the algorithm(s) can be realtime or historical. Internal sources can be any of but not limited to: customer ratings; responses by the customer to previous questions; responses by other shoppers to the same or similar questions; data specific to the device, data specific to the device group; and data specific to the Business Tier. External sources can be any of but not limited to: purchase information such as item, sku or price; loyalty information such as historical purchase activity”).


Regarding claim 19, the language of the system as recited in claim 19 is similar to that of the method as recited in claim 5.  Claim 19 is therefore similarly rejected for at least the same reasoning provided for claim 5, supra.

Regarding claim 20, the language of the system as recited in claim 19 is similar to that of the method as recited in claim 6.  Claim 20 is therefore similarly rejected for at least the same reasoning provided for claim 6, supra.

Regarding claim 21, the language of the system as recited in claim 21 is similar to that of the method as recited in claim 10.  Claim 19 is therefore similarly rejected for at least the same reasoning provided for claim 10, supra.

Regarding claim 22, the prior art discloses:
The computing system of claim 18, wherein at least one product of interest is a first product of interest, and the instructions further cause the computing system to determine a second product of interest and (see at least paragraph [0161]).




	

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687